SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Plaintiff-appellant Vincent Cusano appeals from a judgment entered on January 30, 2004, in the United States District Court for the Southern District of New *522York (Victor Marrero, Judge) granting summary judgment for defendant-appellee Horipro Entertainment Group. Familiarity with the facts and procedural history is assumed.
On appeal, Cusano argues that the district court erred in granting summary judgment for Horipro and in concluding that the 1992 Sale Agreement unambiguously transferred his writer’s share of the mechanical royalties to Horipro.
For substantially the same reasons set forth in the district court’s decision and order of January 28, 2004, Cusano v. Horipro Entm’t Group, 301 F.Supp.2d 272 (S.D.N.Y.2004), we affirm. The contract of sale to Horipro is unambiguously incompatible with Cusano’s claims. We also note that Cusano conceded at oral argument that there is no legal distinction between Vincent Cusano, Vincent Cusano d/b/a Street Beat Music, and Vinnie Vincent.
We have carefully considered Cusano’s other arguments and find them to be without merit.
Accordingly, and for the foregoing reasons, the judgment of the district court is hereby AFFIRMED.